Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered December 3, 1984, convicting him of robbery in the *593first degree, upon a jury verdict, and sentencing him to two concurrent terms of imprisonment of 5 to 15 years.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed from two concurrent indeterminate terms of imprisonment of 5 to 15 years to two concurrent indeterminate terms of imprisonment of 3 to 9 years.
The court properly denied the defendant’s youthful offender application. Because the defendant stood convicted of robbery in the first degree, an armed felony offense (see, CPL 1.20 [41]), he could not be considered an “eligible youth” unless the court found either mitigating circumstances bearing directly upon the manner in which the crime was committed, or that the defendant was not the sole participant in the crime and his participation was relatively minor (see, CPL 720.10 [3]; People v McInnis, 125 AD2d 714). The court’s determination that none of the foregoing factors existed in this case is supported by the record, and we decline to disturb it.
However, the sentence imposed was excessive to the extent indicated. Mangano, J. P., Bracken, Niehoff, Hooper and Spatt, JJ., concur.